Citation Nr: 0634767	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  04-03 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Entitlement to enhanced Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1311(a)(2).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from May 1942 to July 1946.  
He died in March 1990.  The appellant is the veteran's 
surviving spouse.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a March 2003 decision by the RO which 
denied entitlement to enhanced DIC under the provisions of 
38 U.S.C.A. § 1311(a)(2).  

The Board notes that all claims for DIC under the provisions 
of 38 U.S.C.A. § 1318 were previously the subject of a 
temporary stay.  In accordance with the directions of the 
U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) in National Organization of Veterans' Advocates, 
Inc. v. Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. 
Cir. 2003) (NOVA II), the temporary stay on the adjudication 
of affected 38 U.S.C.A. §§ 1311(a)(2) and 1318 claims was 
lifted, except where a survivor seeks to reopen a claim that 
was finally decided during the veteran's lifetime on the 
grounds of new and material evidence.  The appellant has made 
no assertions in this regard, and the Board finds this case 
is thus, not subject to the stay.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The veteran was not in receipt of, or entitled to 
receive, a total rating for eight or more years preceding his 
death.




CONCLUSION OF LAW

The criteria to establish entitlement to enhanced DIC 
benefits under the provisions of 38 U.S.C.A. § 1311 have not 
been met.  38 U.S.C.A. § 1311 (West 2002); 38 C.F.R. 
§ 20.1106 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Applicable law provides that the VA will pay enhanced 
Dependency and Indemnity Compensation (DIC) benefits to the 
surviving spouse of a deceased veteran who, at the time of 
death, was in receipt of or entitled to receive (or but for 
the receipt of retired pay or retirement pay was entitled to 
receive) compensation for a service-connected disability that 
was rated totally disabling for a continuous period of at 
least eight years immediately preceding death.  In 
determining the period of a veteran's disability for purposes 
of the preceding sentence, only period in which the veteran 
was married to the surviving spouse shall be considered.  38 
U.S.C.A. § 1311(a)(2) (West 2002); 38 C.F.R. § 3.22 (2005).  

Except with respect to a claim for benefits under the 
provisions of 38 U.S.C.A. §§ 1311(a)(2), 1318 and certain 
other cases, issues involved in a survivor's claim for death 
benefits will be decided without regard to any prior 
disposition of those issues during the veteran's lifetime.  
38 C.F.R. § 20.1106 (2005).  Prior to May 2002, 38 C.F.R. 
§ 20.1106 provided that except with respect to a claim for 
benefits under the provisions of 38 U.S.C.A. § 1318 and 
certain other cases, issues involved in a survivor's claim 
for death benefits will be decided without regard to any 
prior disposition of those issues during the veteran's 
lifetime.  38 C.F.R. § 20.1106 (2002).

Initially, the Board notes that there have been a number of 
court decisions in recent years that have resulted in some 
confusion in the processing of claims for DIC under 38 
U.S.C.A. §§ 1318 and 1311.  It appears that some of the 
confusion has been clarified in two  decisions from the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit).  However, a discussion of the evolution of 
the handling of such claims is pertinent in the understanding 
why this claim must now be denied.  

Interpreting 38 U.S.C.A. § 1318(b) and 38 C.F.R. 
§ 3.22(a)(2), the Court found that a surviving spouse can 
attempt to demonstrate that the veteran hypothetically would 
have been entitled to a different decision on a service 
connection claim, based on evidence in the claims folder or 
in VA custody prior to the veteran's death and the law then 
applicable or subsequently made retroactively applicable. See 
Green v. Brown, 10 Vet. App. 111, 118-19 (1997).  In a later 
decision, the Court found that 38 C.F.R. § 3.22(a), as it 
existed, permitted a DIC award in a case where the veteran 
had never established entitlement to VA compensation for a 
service-connected total disability and had never filed a 
claim for such benefits which could have resulted in 
entitlement to compensation for the required period.  See 
Wingo v. West, 11 Vet. App. 307 (1998).  In such cases, the 
claimant must set forth the alleged basis for the veteran's 
entitlement to a total disability rating for the 10 years 
immediately preceding his death.  Cole v. West, 13 Vet. App. 
268, 278 (1999).  

In January 2000, in response to the above-referenced Court 
decisions, VA amended 38 C.F.R. § 3.22, the implementing 
regulation for 38 U.S.C.A. § 1318, to restrict the award of 
DIC benefits to cases where the veteran, during his or her 
lifetime, had established a right to receive total service-
connected disability compensation for the period of time 
required by 38 U.S.C.A. § 1318, or would have established 
such right but for clear and unmistakable error (CUE) in the 
adjudication of a claim or claims.  65 Fed. Reg. 3,388 (Jan. 
21, 2000).  The regulation, as amended, specifically 
prohibited "hypothetical entitlement" as a basis for 
establishing eligibility.  

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the Federal 
Circuit held that for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under 38 
U.S.C.A. § 1311(a)(2) (veteran required to have been rated 
totally disabled for a continuous period of eight years prior 
to death), the implementing regulation, 38 C.F.R. § 20.1106, 
did permit "hypothetical entitlement."  

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) noted that 38 C.F.R. § 20.1106 was 
apparently inconsistent with another VA regulation, 38 CFR 
3.22. The Court ordered VA to issue regulations to either 
remove or explain the apparent inconsistency.  In the NOVA I 
decision, the Federal Circuit concluded that 38 C.F.R. § 3.22 
and 38 C.F.R. §20.1106 stated apparently inconsistent 
interpretations of virtually identical statutes codified at 
38 U.S.C.  § 1318(b) and 38 U.S.C. § 1311(a)(2), 
respectively.  Both statutes authorize payment of certain DIC 
benefits to survivors of veterans who were, at the time of 
death "entitled to receive" disability compensation for a 
service-connected disability that was rated totally disabling 
for a specified number of years immediately preceding death.  
The Federal Circuit concluded that section 3.22 interprets 38 
U.S.C. § 1318(b) as providing that the question of whether 
the veteran was "entitled to receive" such benefits would be 
governed by VA decisions during the veteran's lifetime, 
except where such decisions are found to contain a clear and 
unmistakable error (CUE).  The Federal Circuit concluded that 
Section 20.1106 interprets 38 U.S.C. § 1311(a)(2), as 
requiring VA to disregard all decisions during the veteran's 
lifetime.  The Federal Circuit directed VA to conduct 
rulemaking to either revise one of its regulations to 
harmonize its interpretation of the statutes or to explain 
the basis for the apparent inconsistency in its 
interpretation of those statutes.

In response to the Federal Circuit's directive, the VA 
concluded that the language, context, and legislative history 
of 38 U.S.C. § 1318(b) and 38 U.S.C. § 1311(a)(2), viewed 
together, clearly evinced Congress's intent to authorize DIC 
only in cases where the veteran's entitlement to total 
disability compensation for the specified number of years 
prior to death was established by ratings during the 
veteran's lifetime or by correction of CUE in such decisions.  
Accordingly, 38 C.F.R. § 20.1106 was amended to clarify that, 
as with decisions under 38 U.S.C. § 1318, decisions under 38 
U.S.C. § 1311(a)(2) will be decided taking into consideration 
prior dispositions made during the veteran's lifetime of 
issues involved in the survivor's claim.  See 67 Fed. Reg. 
16309-16317 (April 5, 2002), effective May 6, 2002.  The 
effect of this change is to make VA's position clear that 
entitlement to benefits under either 38 U.S.C. § 1318 or 38 
U.S.C. § 1311 must be based on the determinations made during 
the veteran's lifetime, or challenges to such decisions on 
the basis of clear and unmistakable error, rather than on de 
novo posthumous determinations as to whether the veteran 
hypothetically could have been entitled to certain benefits 
if he or she had applied for them during his or her lifetime.  
See 67 Fed. Reg. 16309, 16317 (Apr. 5, 2002).

The revision of 38 C.F.R. § 20.1106 was not a "substantive" 
change.  Rather, the change made to this section was part of 
an "interpretive rule" reflecting the Secretary's conclusion 
that VA has never been authorized, or had the authority, 
under 38 U.S.C. § 1311 to award additional DIC benefits where 
the veteran merely had hypothetical, as opposed to actual, 
entitlement to compensation.

The VA's interpretation is confirmed by the recent decision 
by the United States Court of Appeals for the Federal Circuit 
in National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373, 1377 (Fed. Cir. 
2003) (NOVA II).  After reviewing its holding in NOVA I, the 
Federal Circuit observed that VA had determined that the 
"entitled to receive" language of 38 U.S.C.A. §§ 1311(a) 
and 1318 should be interpreted in the same way and that 
38 C.F.R. § 3.22 provided the correct interpretation.  It 
held that VA could properly do so and had adequately 
explained its rationale.  Id. at 1378.  The Federal Circuit 
also held that VA provided a permissible basis and sufficient 
explanation for its interpretation of the statutes as a bar 
to the filing of new claims posthumously by the veteran's 
survivor, i.e., claims where no claim had been filed during 
the veteran's life or the claim had been denied and was not 
subject to reopening-"hypothetical entitlement" claims.  
Id. at 1379-80.  

The result of the above is that VA has now established that 
"hypothetical entitlement" is not a viable basis for 
establishing benefits under either 38 U.S.C. §§ 1311(a)(2) or 
1318 although the Board notes that in Rodriguez v. Nicholson, 
19 Vet App 275 (2005), the Court determined that the theory 
of hypothetical entitlement should be applied to claims 
pending the date of the change of 38 C.F.R. § 3.22, on 
January 21, 2000.  Prior to that time, the amended 38 C.F.R. 
§ 3.22 could not be retroactively applied.  The current claim 
was filed in June 2001. 

A review of the record discloses that at the time of the 
veteran's death in March 1990, he was in receipt of an 80 
percent evaluation for his combined service-connected 
disabilities since October 23, 1970.  He was not in receipt 
of a total disability rating.  Although the appellant argues 
that the veteran was unemployed for more than eight years 
prior to his death, he was not rated totally disabling for a 
period of eight years prior to his death for purposes of 
establishing entitlement to DIC benefits under 38 U.S.C.A. 
§ 1311(a)(2).  

At this point, the Board would note that the appellant and 
her representative have not alleged that any rating decision 
dated prior to the veteran's death contained clear and 
unmistakable error in the evaluation assigned for his 
service-connected disabilities.  Nor does the appellant seek 
to reopen a claim that was finally decided during the 
veteran's lifetime on the grounds of new and material 
evidence.  The appellant simply maintains that the veteran 
was totally disabled for a period of at least eight years 
prior to his death.  

However, prior to the date of the veteran's death, his 
service-connected disabilities were periodically reevaluated 
to assess the severity of those disabilities.  Specifically, 
a rating decision in October 1946 assigned a 100 percent 
evaluation based on evidence of active pulmonary 
tuberculosis.  The veteran was reevaluated on numerous 
occasions from 1946 through 1954, and the 100 percent 
evaluation was continued.  An April 1955 rating decision 
decreased the evaluation from 100 percent to 50 percent based 
on an April 1955 VA examination which showed the pulmonary 
disease was inactive.  The veteran was notified of this 
decision and did not appeal.  

By rating action in December 1962, the veteran was assigned a 
100 percent evaluation after a February 1962 VA hospital 
report revealed a tuberculosis abscess.  Following an October 
1968 VA examination which showed the pulmonary tuberculosis 
was inactive, the disability rating was reduced from 100 to 
60 percent by rating action in December 1968.  In that same 
rating action, service connection was established for removal 
of three ribs, and a 30 percent evaluation was assigned; the 
combined rating was 70 percent.  The veteran was notified of 
that decision and did not appeal.  By rating action in 
February 1972, service connection was granted for 
osteoarthritis of the spine secondary to removal of three 
ribs, and a 20 percent evaluation was assigned.  The combined 
rating was 80 percent; effective from October 23, 1970.  At 
that time, the RO also denied entitlement to a total rating 
for compensation purposes based on individual unemployability 
(TDIU).  The veteran was notified of this decision and did 
not appeal.  

Entitlement to enhanced DIC is predicated, in pertinent part, 
on a finding that, at the time of death, the veteran had a 
service-connected disablement that was continuously rated 
totally disabling by a schedular or unemployability rating 
(TDIU) for a period of eight or more years immediately 
preceding death.  The fact that the veteran did not appeal 
the disability evaluations assigned for his service-connected 
disabilities or his claim for TDIU during his lifetime is 
significant because under 38 C.F.R. § 20.1106, claims for DIC 
under 38 U.S.C.A. § 1311 will be decided with regard to any 
prior dispositions of issues during the veteran's lifetime.  
In other words, since those rating decisions which evaluated 
the severity of the veteran's disabilities and denied 
entitlement to TDIU during his lifetime were not appealed by 
the veteran, they represent final decisions not subject to 
review on the same factual basis or in the absence of an 
allegation of clear and unmistakable error.  

In light of these facts, the Board finds that the veteran was 
not totally disabled for a period of eight years prior to his 
death.  Thus, by operation of law, entitlement to enhanced 
DIC death benefits under the provisions of 38 U.S.C.A. 
§ 1311(a)(2) cannot be established.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  Accordingly, the appellant's claim must be 
denied.  

ORDER

Entitlement to enhanced Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1311(a)(2), is 
denied.  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


